Citation Nr: 1135455	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation for major depression in excess of 10 percent prior to May 22, 2010, and in excess of 50 percent as of May 22, 2010.

2.  Entitlement to a compensable initial evaluation for bilateral ectopic pregnancies.

3.  Entitlement to a compensable initial evaluation for urticaria.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issues of entitlement to (1) service connection for urinary incontinence and (2) a total rating for compensation based upon individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a compensable initial evaluation for urticaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  From October 1, 2004, to April 19, 2006, major depression was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not manifested by occupational and social impairment with reduced reliability and productivity.

2.  From April 19, 2006, to May 22, 2010, major depression was not manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  As of May 22, 2010, major depression has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Bilateral ectopic pregnancies have not been manifested by symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but not higher, for major depression from October 1, 2004, to April 19, 2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for major depression from April 20, 2006, to May 21, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2010).

3.  The criteria for an initial evaluation in excess of 50 percent for major depression as of May 22, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2010).

4.  The criteria for a compensable evaluation for bilateral ectopic pregnancies have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7614 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection for major depression and bilateral ectopic pregnancies was granted in the rating decision on appeal, and initial ratings and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran.  VA has obtained the Veteran's service treatment records, and VA medical records.  The Veteran has submitted medical records from the Eisenhower Army Medical Center.  VA also provided the Veteran with examinations in 2004 and 2010.  The VA examinations provided in 2010 were conducted based on a March 2010 Board remand.  There, the Board remanded the claims to obtain VA treatment records and provide the Veteran with examinations to determine the current severity of the service-connected disabilities.  These examinations were completed in May 2010 and June 2010.  The examiners addressed the symptoms the Veteran was experiencing with the service-connected major depression and bilateral ectopic pregnancies.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  Thus, the Board finds that there has been substantial compliance with the March 2010 remand.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of the claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.




A.  Major depression

The Veteran alleges that the 10 percent evaluation assigned by the RO does not contemplate the severity of her symptoms.  

Major depression is rated under the general formula for evaluating psychiatric disorders.  A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The RO has staged the Veteran's disability evaluation.  It initially assigned the Veteran a 10 percent evaluation for major depression.  In an April 2011 rating decision, the RO granted a 50 percent evaluation, effective May 22, 2010, which was the date of a VA examination, stating that this record established that the Veteran's disability had worsened.  See Fenderson, supra.  The Veteran's representative has noted that such award did not satisfy the claim for increase.

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of an initial 30 percent evaluation, but not higher, for major depression from October 1, 2004, to September 14, 2006.  However, it finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent from September 15, 2006, to May 21, 2010, and in excess of 50 percent as of May 22, 2010.  The Board will address each staged rating below separately.

1.  30 percent evaluation

In reviewing the evidence as a whole, the evidence shows that the Veteran's major depression symptoms rise to the level of the 30 percent evaluation.  For example, when she was seen in September 2004 for a VA examination, the examiner described the Veteran's mood as depressed.  He noted the Veteran was tearful and had passive suicidal thoughts.  The Veteran reported feelings of hopelessness and helplessness.  She also reported having difficulty sleeping and waking up in the middle of the night.  See VA examination report.  

In July and September 2005, the Veteran reported she was still having crying spells and felt depressed and helpless.  The examiner described her mood as depressed and the Veteran tearful.  See VA treatment records.  In November 2005 and January 2006, the Veteran reported she had some improvement in her mood but that she still felt depressed and anxious.  See VA treatment record.  In February 2006, the examiner stated that her mood was mildly depressed.  See VA treatment record. 

In reading through the description of the symptoms described under the 10 percent evaluation and the 30 percent evaluation, the Board finds that resolving reasonable doubt in favor of the Veteran, a 30 percent evaluation is warranted.  The 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The Veteran's symptoms during this time period seem worse than this.  Crying spells, describing feelings of helplessness and hopelessness are not mild symptoms.  Additionally, she expressed such feelings over approximately two years, which cannot be deemed transient.  This is why the Board concludes that an initial evaluation of 30 percent is warranted from October 1, 2004, to April 19, 2006, for major depression.

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran meets the criteria for the 50 percent evaluation during this time period (October 2004 to September 2006).  For example, the Veteran's affect has been described as depressed, but it has not been described as flattened.  The Veteran has consistently been described as being alert and oriented times four and in "good contact."  Examiners have noted the Veteran is able to articulate her feelings, which is evidence against circumstantial, circumlocutory or stereotyped speech.  When panic attacks were addressed, the examiner stated that they were "absent."  The Veteran has been consistently noted to have "ok" judgment and insight, which is evidence against impaired judgment.  The Veteran has described being with the same boyfriend and having a good relationship with him (she described him as supportive) and with her son.  In March 2006, the Veteran noted she was going to visit her father because he was having medical problems.  In the October 2004 VA examination report, the examiner assigned a GAF score of 65, which contemplates a mild psychiatric disability.  On the whole, the Veteran's psychiatric symptoms during this time period were no more than moderate.  

The Board is aware that the symptoms listed under the 50 percent evaluation are examples of the types and degree of symptoms that would warrant that evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 50 percent evaluation indicate a more serious disability than the Veteran has demonstrated during the appeal.  In other words, the evidence of record does not demonstrate that the Veteran's symptoms are of equal severity as those described under the 50 percent evaluation.

For the above reasons, the Board finds that an initial evaluation of 30 percent for major depression from October 1, 2004, to April 19, 2006, is warranted.

2.  10 percent evaluation

From April 20, 2006, to May 21, 2010, the Board finds the preponderance of the evidence is against an initial evaluation in excess of 10 percent for major depression.  As of April 20, 2006, the Veteran's major depression had improved, which is based upon the Veteran's own statements.  For example, an April 20, 2006, VA treatment record shows the Veteran was seen for follow-up for her psychiatric disorder.  The examiner wrote, "She reports significant improvement in her mood since last med[ication] changes."  The Veteran reported that the medication was helping her gain control of her emotions.  She reported she felt proud of the fact that she was able to assert herself and not feel guilty.  The Veteran stated she was sleeping well at night and wanted to go back to school to learn a trade.  The examiner described the Veteran as "cheerful" and noted her affect was congruent with her mood.  See VA treatment record.  This VA treatment record was the start of a period of time where the Veteran's mood had improved enough to no longer meet the criteria for a 30 percent evaluation.

In June 2006, the examiner noted the Veteran's depression was well controlled on medication.  See VA treatment record.  In September 2006, the examiner stated the Veteran was in control of her emotions.  The examiner stated the Veteran's mood and affect were "cheerful."  The Veteran reported she had signed up for a real estate class.  See VA treatment record.  In June 2007, the Veteran reported she had felt more depressed for two weeks and did not want to live or be around others, although she noted there were no plans to harm herself.  While such description could show increased symptoms, the Board finds that the 10 percent evaluation contemplates temporary exacerbations.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  

There are no treatment records again (after June 2007) until August 2008, at which point, the examiner described the Veteran as "doing well."  See VA treatment record.  In August 2009, she was again noted to be doing well.  See VA treatment record.  In December 2009, the Veteran stated she had been doing well until six months ago, when she felt depressed gain and was not sleeping well.  The last time increased symptoms had been documented was in June 2007-more than two years prior to this treatment record.  Thus, the Board finds that the exacerbation of symptoms is contemplated by the 10 percent evaluation.

In January 2010, the Veteran reported she felt better.  The examiner stated the Veteran was able to express her needs well and that the Veteran's affect was "brighter."  See VA treatment record.  In February 2010, the examiner described the Veteran's mood as euthymic.  The Veteran reported "feeling significantly better after recent med[ication] adjustments."  The examiner stated the Veteran was smiling and pleasant.  See VA treatment record.  

The above-described symptoms do not meet the criteria for a 30 percent evaluation.  While the Veteran certainly had exacerbations of her psychiatric symptoms, the Board does not find that the level of severity of the Veteran's symptoms between April 2006 and May 2010 rose to the level of those contemplated by the 30 percent evaluation.  The Veteran's psychiatric disorder was controlled by medication, which symptoms fall squarely into the 10 percent evaluation.  Accordingly, an initial evaluation in excess of 10 percent from April 2006 to May 2010 is not warranted.

3.  50 percent evaluation

Initially, the Board notes that the RO granted the 50 percent evaluation as of May 22, 2010, which was the date of a VA psychiatric evaluation.  Once the RO has increased an evaluation, the issue before the Board is whether an evaluation in excess of that assigned by the RO is warranted.

After having carefully and thoroughly reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for major depression as of May 22, 2010.  In this regard, the evidence shows that the Veteran's speech at the VA examination was described as logical, coherent, and goal directed, which is evidence against her speech being illogical, obscure, or irrelevant.  The Veteran reported there were times where she did not want to live, but noted that she would not hurt herself because her religion was against it.  The Veteran specifically denied panic attacks, obsessional rituals, and impaired impulse control.  The examiner stated the Veteran was alert and oriented to person, place, time, and situation, which is evidence against spatial disorientation.  The examiner stated the Veteran's ability to take care of her personal appearance was "grossly intact."  

The Veteran noted at the May 2010 VA examination that she would speak with her sister.  While the Veteran had alleged that she avoids her family, the Board cannot ignore the VA treatment record that indicated some of her siblings were into drugs and had criminal records.  As stated above, choosing to not have relationships with people who engage in illegal activities or who have criminal backgrounds would not be deemed as the inability to establish and maintain effective relationships.  The Veteran still lives with the same boyfriend whom she has been dating since 2004, which is a period of approximately six years, which is evidence against such a finding.  The Veteran's son lives with her, and she clearly has a positive relationship with him.  

The examiner stated the Veteran was free of delusions, but reported hearing someone call her name three times a week.  The Board does not find that this symptom would warrant a basis for awarding a 70 percent evaluation, when the Veteran's symptoms do not resemble the level of severity of those contemplated by the 70 percent evaluation.  

The May 2010 examiner assigned a GAF score of 50.  The Board is aware that, given specific descriptions cited in the DSM-IV, GAF scores between 41 and 50 may represent an inability to work.  The balance of evidence, however, shows that the Veteran's major depression, in and of itself, has not precluded employment.  The Veteran has not alleged that her inability to work is due solely to major depression.  Rather, she has alleged that her inability to work is due to both physical problems and major depression symptoms.  (The Board has referred the issue of entitlement to a total rating for compensation based upon individual unemployability to the RO for initial consideration.)  

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant a 70 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 70 percent evaluation.  See Mauerhan, 16 Vet. App. 436.  However, the criteria described under the 70 percent evaluation indicate a more serious level of disability than the Veteran has demonstrated at the May 2010 VA examination.  In reading through the criteria for the 70 percent evaluation, they contemplate a person who is not necessarily in touch with reality, at least at times.  Suicidal ideation, obsessional rituals, illogical speech, near continuous depression, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, and inability to establish and maintain relationships are rather severe symptoms.  Neither these symptoms, nor comparable symptoms have been shown.  As of May 22, 2010, major depression has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Extraschedular consideration & Conclusion

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The symptoms presented by the Veteran's major depression are fully contemplated by the rating schedule.  Her psychiatric evaluation has been staged throughout the appeal.  First, the Board has determined that a 30 percent evaluation is warranted from October 2004 to April 2006, that an evaluation in excess of 10 percent is not warranted from April 2006 to May 2010, and that an evaluation in excess of 50 percent is not warranted as of May 2010.  There is no evidence the Veteran's disability picture is exceptional when compared to other veterans with the same or similar disability.  Throughout the appeal, the Veteran's major depression did not necessitate any hospitalization.  The Veteran has described herself as being retired.  See August 2009 VA treatment record.  Regardless, during the appeal, the Veteran has not worked.  The 30 percent, 10 percent and 50 percent evaluations contemplate mild to severe interference with employment.  The Board finds that the evaluations assigned during the appeal period are contemplated by the rating schedule.  The Board finds the preponderance of the evidence is against a finding that a referral of this claim for extraschedular consideration is warranted.  Thun, 22 Vet. App. 111.

For all the reasons described above, the Board has adjusted the staged evaluations assigned by the RO.  In the final analysis, the Veteran's evaluations for major depression are as follows:

      From 10/1/2004, to 4/19/2006		30 percent 
      From 4/19/2006 to 5/21/2010		10 percent 
      From 5/22/2010				50 percent

In reaching these decision the Board considered the doctrine of reasonable doubt.  Such doubt assisted in the award of the 30 percent evaluation from October 2004 to April 2006, but the preponderance of the evidence is against evaluations in excess than those assigned by the RO, for all the reasons described above.  

B.  Bilateral ectopic pregnancies

The Veteran alleges that she has received continuous treatment for this disability since 1988, which symptoms have involved excruciating cramps.  She has stated she has urine leakage because of the ectopic pregnancies and has to constantly wear pads.  Additionally, she states she has intermittent pain and tenderness in the abdomen.

The applicable General Rating Formula for Disease, Injury or Adhesions of the Female Reproductive Organs provides that a noncompensable evaluation is warranted for symptoms that do not require continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7614 (2010).  A 10 percent rating is warranted for symptoms that require continuous treatment.  Id.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for bilateral ectopic pregnancies.  Initially, the Board notes that in a May 2010 VA examination report, the examiner determined that the urinary incontinence the Veteran reported was unlikely to be related to the previous ectopic pregnancies and removal of the fallopian tubes.  This examiner did a thorough review of the record, including the Veteran's service treatment records, which documents comprise four volumes of envelopes.  While the examiner did not provide a rationale for her opinion, there is no competing medical opinion.  While the Veteran attributes the urinary incontinence to the service-connected bilateral ectopic pregnancies, she does not have the medical knowledge to make that allegation.  No medical professional has attributed the urinary incontinence to the service-connected disability.  Thus, there is no competent evidence that outweighs the medical opinion.  Accordingly, the Board will not attribute the urinary incontinence as a symptom of this disability.  

While the Veteran claims she has been getting continuous treatment for this disability, the treatment records from 2004 to 2010 do not support her allegation.  This includes the treatment records the Veteran submitted from Eisenhower Army Medical Center, which are dated in 2004, 2008, 2009, and 2010-none of which address symptoms associated with bilateral ectopic pregnancies.  As to the VA treatment records, in May 2005, the Veteran was seen for an annual screen.  She was asked in what areas of her body she had pain, and she responded she had pain in her head.  She made no mention of pain in her abdomen (i.e., cramps).  In July 2005, the examiner noted the Veteran denied "pain at this present time."  When the Veteran complained of pain in her abdomen in October 2005, it was related to the gastrointestinal system (she had had six loose bowel movements over a three-day period).  In January 2006 and June 2006, the Veteran specifically denied any abdominal pain.  She was examined in August 2008, and there were no positive clinical findings pertaining to examination of the abdomen.  The examiner noted she had no complaints that day.  In August 2009, there were also no positive clinical findings pertaining to examination of the abdomen.  

At the May 2010 VA examination, the Veteran's complaints pertaining to this disability involved urinary incontinence only.  The examiner noted the Veteran had no other gynecological complaints or symptoms and in her discussion stated the Veteran reported "no residual symptoms attributable to the removal of her fallopian tubes (such as painful cramps, intermittent pain, or abdominal tenderness)."  As stated above, the examiner determined the urinary symptoms were not related to the service-connected bilateral ectopic pregnancies.  The preponderance of the evidence is against a finding that this disability requires continuous medication.

The Veteran's disability picture is not so unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the bilateral ectopic pregnancies reasonably describe the Veteran's disability level and symptomatology. In other words, the lack of symptoms is contemplated by the noncompensable evaluation in the rating schedule.  The Veteran has not been hospitalized for this disability, and she has not alleged that it would impact her ability to work.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral for extraschedular evaluations is not in order.  Thun, 22 Vet. App. at 116.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for increase, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In view of the denial of entitlement to a initial compensable evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson, supra, as at no time during the appeal has the evidence shown that this disability warrants continuous medication.


ORDER

Entitlement to an initial 30 percent evaluation, but no higher, for major depression from October 1, 2004, to April 19, 2006, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for major depression from April 20, 2006, to May 21, 2010, is denied.

Entitlement to an initial evaluation in excess of 50 percent for major depression as of May 22, 2010, is denied.

Entitlement to an initial compensable evaluation for bilateral ectopic pregnancies is denied.


REMAND

The Veteran is service connected for urticaria, which she claims she gets three to four attacks a week and that the outbreaks last one to two days.  The Board had remanded this claim in March 2010 to provide the Veteran with a more recent VA examination.  That examination was conducted in May 2010, and the examiner stated there was no evidence of urticaria.  The RO continued the noncompensable evaluation.

In the June 2011 appellate brief presentation, the Veteran's representative argued that VA should give the Veteran an examination during an active stage of the infection.  Where a disease consists of active and inactive stages during which the condition improves, the VA must provide for the conduct of an adequate examination during the active stage of a disease. Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Accordingly, to the extent possible, the Veteran should be scheduled for an examination during an active phase of her disability.  In Ardison, the Court stressed the importance of scheduling this VA examination during an "active" (as opposed to "inactive") stage of the disease, i.e., during an outbreak, since skin disorders often are cyclical in manifestation and subject to remission and recurrence. See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should inform VA of any treatment records that would pertain to treatment while she was having an outbreak of the urticaria and VA should assist with obtaining the records.

2.  Schedule the Veteran for an appropriate VA examination with an individual with the proper expertise to determine the current severity of any diagnosed skin disease.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the condition at its worst.  The claims folder must be provided to the examiner for review in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Color photographs should be taken, if appropriate.  All signs and symptoms necessary for rating the skin condition under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected.  If the appellant is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected during an eruption or exacerbation.  The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during that past twelve-month period.  In addition, the examiner should discuss the effect, if any, that the Veteran's skin disorder has on his occupational activities and activities of daily life.  Any and all opinions must be accompanied by a complete rationale.

3.  After ensuring the requested development has been completed in accordance with the remand instructions, and after undertaking any other development deemed appropriate, re-adjudicate the claim for entitlement to an initial compensable evaluation for urticaria.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


